DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-4 and 14-21 are pending.  Claims 5-13 and 22-26 are canceled.  This is the first office action on the merits.



Information Disclosure Statement 
The Information Disclosure Statements filed 6/12/2020 have been reviewed. 



Election/Restrictions
Applicant’s election of the species of the 3-acetate and 17-acetate estriol prodrugs as the estrogen prodrugs and at least two compartments having different sizes  wherein at least one compartment is coated in the reply filed on October 24, 2020 is acknowledged.  
Applicants’ election of species is incomplete since they did not elect only a single species for prosecution as requested (at least two species are provided in amended claim 1).  Applicants’ election of species is also incomplete since they did not specify 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3, 18 and 20-21 are withdrawn as being drawn to a non-elected inventions or species, there being no allowable generic or linking claim.  
Claims 1-2, 4, 14-17 and 19 are examined on their merits in light of the elected species.  





Claim Objections  
Claim 3 is objected to for the recitation of “one or more of the compartments are uncoated compartments” which is repeated in claim 3 and appears to be a typographical error.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 4, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Devline et al. US 2015/0136143 (5/21/2015) in view of Kiser et al. US 2014/0209100 (7/31/2014).     

Devline et al. teaches an improved intravaginal drug delivery devices, i.e., intravaginal rings, useful for the prophylactic administration of dapivirine in combination with either an antimicrobial compound or a contraceptive to a human. (See Abstract).  Devline also teaches a method of preventing unintended pregnancy in a female human.  (See Abstract).  Devline teaches that the acetal ester of estriol which is the elected species is an example of a suitable estrogen for use in the device.  The acetal ester of estriol is the elected species of prodrug of estriol as called for in instant claim 1.    
Devline teaches reservoirs which read on the compartments called for in instant claim 1.  The compartments are different sizes as seen from Figure 1 as called for in instant claim 4.
Devline does not teach a coated compartment wherein the compartment is coated with a thermoplastic polyurethane.  Devline does not teach an estrogen prodrug dispersed in a thermoplastic polymeric matrix.  These deficiencies are made up for with the teachings of Kiser et al.
Kiser et al. (Kiser) teaches intravaginal devices for drug delivery for contraception purposes. (See Abstract). The devices include a reservoir of at least one vaginally administrable drug wherein the reservoir is surrounded at least in part by a hydrophilic elastomer. The devices are capable of exhibiting a substantially zero order release profile of drug over extended periods of time.  (See Abstract).  

Polyurethanes used in the present devices offer control of processing temperature, mechanical properties and drug release by modifying their components and ratios. The presence of a microphase separation leading to hard and soft domains imparts flexibility and strength to the polymer. Furthermore, poly(ether urethane)s composed of a polymeric diol and short chain diol connected by urethane linkages through diisocyanates are practically non-degradable up to three years. Hydrophilic silicone poly(ether urethane)s have advantage of silicone-like surface properties, proven biocompatibility, lower process flow temperature, enhanced light and moisture stability and protection from oxidative degradation.

A thermoplastic polyurethane matrix is called for in instant claim 19.  Kiser teaches that one or more drugs may be present in the device in the polymer.  These one or more drugs include trimegestone and estriol. (See [0034]).  Trimegestone is called for in instant claim 15 and it is a progestin as called for in instant claim 14.  The drugs, including estriol, are dispersed in a thermoplastic polymer matrix as called for in instant claim 1. (See [0028] and [0036]).  The rings can be used to prevent contraception in a female as called for in instant claim 14. (See Abstract, [0064] and [0070]).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use a polyurethane polymer in the Devline device in order to be able to have control of drug release and mechanical properties as taught by Kiser. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Devline et al. US 2015/0136143 (5/21/2015) in view of Kiser et al. US 2014/0209100 (7/31/2014) as applied to claims 1-2, 4, 14-16 and 19 and still further in view of Bologna US 5,543,150 (9/19/1996).  

Devline in view of Kiser is described supra.  Devline in view of Kiser teaches a substantially zero order release profile which by nature of the word substantially will have some portion be a non-zero order release profile.  (See [0036], Abstract and Figures).  Kiser teaches that polyurethanes used in its devices offer control of drug release by modifying their components and ratios. (See [0021]).  However, Devline in view of Kiser does not teach why a person of ordinary skill in the art would want to vary the components and ratios of a polyurethane in order to have non-zero order release profile.  This deficiency is made up for with the teachings of Bologna et al.
Bologna et al. (Bologna) teaches that low levels of progesterone may be used to prevent endometrial cancer, and teaches the use of a drug delivery formulation based upon a polymer to deliver progesterone locally to the vagina. (See Abstract).  This method has produced low serum levels of progesterone while still providing protections.  In this way a low circulatory level of progesterone decreases the risk of side effects while protecting against endometrial cancer. (See col. 3, lines 10-25).  
Bologna teaches a polymer containing drug with a first order rate of release.  (See col. 5, lines 58-64).  A first order rate of release is a non-zero order rate of release as called for in instant claim 17.  
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to take the Devline in view of Kiser device and make the rate of drug release first order drug release and lower the amount of progestin and .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1-2, 4, 14-17 and 19 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 10-11 of U.S. Patent Application No. 16/395,342 in view of Devline et al. US 2015/0136143 (5/21/2015), Kiser et al. US 2014/0209100 (7/31/2014) and Bologna US 5,543,150 (9/19/1996).        
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to an intravaginal drug delivery device comprising one or more compartments wherein one compartment comprises an estrogen prodrug dispersed in a thermoplastic polymeric matrix and trimegestone.   
You could say with the exception of claim 18, the ‘821 claims do not recite triethylenetetramine and with the exception of claim 13, the ‘821 claims do not recite a gel network and none of the ‘821 claims recite the combination of triethylenetetramine and a gel networks as recited in the instant claims, or a conditioner.  Then you can obviously rely on Chen and Snyder to remedy these deficiencies 
The claims of U.S. Patent Application No. 16/39,342 (‘342) are directed to an intravaginal drug delivery device comprising one or more compartments wherein one compartment comprises an estrogen prodrug dispersed in a thermoplastic polymeric matrix and trimegestone.    The claims of U.S. Patent Appn. ‘342 differ from those of the instant application in that they do not recite the acetal ester of estratriol or a polyurethane polymer matrix or a non-zero order rate of release.  These deficiencies are remedied by the teachings of Devline, Kiser and Bologna. 
The teachings of Devline are described supra.  It would have been obvious to one of ordinary skill in the art making the device claimed in the ‘342 application to use 
The teachings of Kiser are described supra.  It would have been obvious to one of ordinary skill in the art making the device claimed in the ‘342 application to use a polyurethane polymer matrix as taught by Kiser in order to be able to have control of drug release and mechanical properties as taught by Kiser.
The teachings of Bologna are described supra.  It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to take the device in the ‘342 application and make the rate of drug release first order drug release and lower the amount of progestin and estrogen in order to be able to have a device that could be used to protect against endometrial cancer while decreasing the risk of side effects as taught by Bologna.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-2, 4, 14-17 and 19 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 14 and 18 of U.S. Patent Application No. 16/395,346 in view of Devline et al. US 2015/0136143 (5/21/2015) and Kiser et al. US 2014/0209100 (7/31/2014).  

You could say with the exception of claim 18, the ‘821 claims do not recite triethylenetetramine and with the exception of claim 13, the ‘821 claims do not recite a gel network and none of the ‘821 claims recite the combination of triethylenetetramine and a gel networks as recited in the instant claims, or a conditioner.  Then you can obviously rely on Chen and Snyder to remedy these deficiencies 
The claims of U.S. Patent Application No. 16/39,346 (‘346) are directed to an intravaginal drug delivery device comprising one or more compartments wherein one compartment comprises an estrogen prodrug dispersed in a thermoplastic polymeric matrix and trimegestone.    The claims of U.S. Patent Appn. ‘342 differ from those of the instant application in that they do not recite the acetal ester of estratriol or a polyurethane polymer matrix or a non-zero order rate of release.  These deficiencies are  remedied by the teachings of Devline and Kiser. 
The teachings of Devline are described supra.  It would have been obvious to one of ordinary skill in the art making the device claimed in the ‘346 application to use the acetal ester of estratriol to the device as taught by Devline in order to have a person of ordinary skill in the art making the Devline device would have used the acetal ester of estriol in the device in order to have a suitable estrogen for preventing contraception as taught by Devline.  



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616